     Case 2:21-mj-30119-DUTY ECF No. 1, PageID.1 Filed 03/11/21 Page 1 of 5




                                                       Case: 2:21−mj−30119 Assigned To :
                                                       Unassigned Assign. Date : 3/11/2021
                                                       Description: RE: SEALED MATTER
                                                       (EOB)




XXXXXXXX March 11, 2021
   Case 2:21-mj-30119-DUTY ECF No. 1, PageID.2 Filed 03/11/21 Page 2 of 5




             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Angela Bunch, being duly sworn, depose and state the following:
                              I. INTRODUCTION

      1.     I am a member of the Detroit Police Department and have been for

twenty-two years. Since 2013, I have been assigned to the Firearms Investigative

Team with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). I

became a Task Force Officer with the ATF in May of 2014. I have a Bachelors of

Applied Science. I have been involved in numerous investigations related to

violations of federal firearm and narcotic laws.

      2.     The information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all the information known to law

enforcement related to this investigation.

      3.     I am currently investigating David HENDERSON, date of birth

xx/xx/1990, for being a felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1).

      4.     I reviewed a computer printout of HENDERSON’s criminal history

(“CCH”). HENDERSON has the following criminal record:

             a.    2017 - felony – delivery / manufacturing of a controlled

                   substance, 16th Judicial Circuit Court, Macomb County; and
    Case 2:21-mj-30119-DUTY ECF No. 1, PageID.3 Filed 03/11/21 Page 3 of 5




              b.         September 28, 2020 – arraigned on one count of carrying a

                         concealed weapon and one count of felon in possession of a

                         firearm, 16th Judicial Circuit Court, Macomb County.

                   II.    SUMMARY OF THE INVESTIGATION

       5.     On February 18, 2021, at approximately 11:00 p.m., Detroit police

officers were on patrol around E. 7 Mile and Mt. Elliot, in the city of Detroit. They

observed a black Dodge Durango traveling at a high rate of speed, while passing on

the right. Officers initiated a traffic stop.

       6.     The driver, David HENDERSON, was unable to provide a valid

driver’s license. At this time, officers also observed a holster on the rear passenger

seat. HENDERSON stated that the holster belonged to his brother, and that there

were no weapons in the vehicle.

       7.     HENDERSON was asked to exit the vehicle and was arrested for

driving without a valid license. An inventory search was conducted. A loaded

handgun was found underneath the driver-side front window control panel. The

firearm is a Smith & Wesson revolver, caliber .357, model 360PD, with ammunition.

       8.     HENDERSON sat in the rear of the police vehicle while one of the

officers also sat in the rear seat completing paperwork related to the tow.

Spontaneously, HENDERSON said, “I had a past incident dealing with a chick and

some dude shot my car up.” He later said, “you see these $40,000 chains I got on,
                                                -2-
   Case 2:21-mj-30119-DUTY ECF No. 1, PageID.4 Filed 03/11/21 Page 4 of 5




that’s the only reason I got that gun.” The “chains” HENDERSON referred to were

two pieces of jewelry.

      9.    I contacted ATF Special Agent Michael Jacobs, an expert in the

Interstate Nexus of firearms. Agent Jacobs stated that the firearm, based on the

description provided, without physically examining it, was manufactured outside the

State of Michigan and therefore traveled in and affected interstate commerce.

      10.   Probable cause exists that HENDERSON is aware that he was a

convicted felon at the time he possessed the firearm. At the time of this arrest,

HENDERSON had been arraigned on a pending felon in possession of a firearm

charge in the 16th Circuit Court, Macomb County. Additionally, he has two prior

felony convictions from 2017.




                                           -3-
    Case 2:21-mj-30119-DUTY ECF No. 1, PageID.5 Filed 03/11/21 Page 5 of 5




                               III.     CONCLUSION

       11.       Probable cause exists that David HENDERSON, a convicted felon, did

knowingly and intentionally possess a firearm, which traveled in and affected

interstate commerce, in violation of Title 18 U.S.C. § 922(g)(1).




                                      Task Force Officer Angela R. Bunch
                                      Bureau of Alcohol, Tobacco, Firearms and
                                          Explosives

Sworn to before me and signed in my
Presence and/or by reliable electronic means.

__________________________________________
HON. DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE
March 11, 2021




                                                -4-
